No. 80-28
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                               1980


WILLIAM L. WATKINS ,
                Plaintiff and Appellant,


SPRING CREEK COLONY, a
church, a Montana domestic
non-profit corporation;
ELI WALTER , DARIUS WALTER et al.,
                Defendants and Respondents.


Appeal from:   District Court of the Tenth Judicial District,
               In and For the County of Fergus.
               Honorable LeRoy McKinnon, Judge presiding.
Counsel of Record:
     For Appellant:
         D. Frank Kampfe, Red Lodge, Montana
     For Respondents:
         Peter L. Rapkoch, Lewistown, Montana
         Parrish, Knopp & O'Hare, Lewistown, Montana
         B. Miles Larson, Stanford, Montana


                          Submitted on briefs: March 7, 1980
                                        Decided: July 14, 1980
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.


         I n 1977 r e s p o n d e n t s i n t h i s a c t i o n f i l e d a c r i m i n a l

c o m p l a i n t w i t h t h e M u s s e l s h e l l County A t t o r n e y , John P r a t t .

The c o m p l a i n t a l l e g e d t h a t a p p e l l a n t h e r e i n had d e p r i v e d

them of some money.                  A s a r e s u l t o f t h e f i l i n g of t h e

c r i m i n a l c o m p l a i n t , P r a t t f i l e d a motion r e q u e s t i n g l e a v e t o

f i l e an information i n t h e D i s t r i c t Court charging a p p e l l a n t

with felony t h e f t .            The motion w a s g r a n t e d a f t e r a f i n d i n g

of p r o b a b l e c a u s e t h a t a p p e l l a n t committed f e l o n y t h e f t by

t h e D i s t r i c t Court.

        A p p e l l a n t was s u b s e q u e n t l y t r i e d on t h e f e l o n y t h e f t

charge.         The j u r y i n t h e c a s e was u n a b l e t o r e a c h a v e r d i c t

a t t h e c o n c l u s i o n of t r i a l .       The c h a r g e s w e r e u l t i m a t e l y

dismissed with prejudice.

        I n May 1979 a p p e l l a n t f i l e d t h i s a c t i o n i n t h e D i s t r i c t

C o u r t o f t h e T e n t h J u d i c i a l D i s t r i c t , i n and f o r t h e County

of F e r g u s .     Appellant's complaint a l l e g e d t h a t j u d i c i a l

p r o c e e d i n g s had been i n s t i g a t e d a g a i n s t him a t t h e i n s i s -

t e n c e o f r e s p o n d e n t s , t h a t t h e p r o c e e d i n g s had t e r m i n a t e d i n

h i s f a v o r , t h a t r e s p o n d e n t s had m a l i c i o u s l y i n s t i t u t e d t h e

p r o c e e d i n g s , t h a t t h e r e was no p r o b a b l e c a u s e f o r t h e pro-

c e e d i n g s , and t h a t h e had s u f f e r e d damages a s a r e s u l t of

t h e j u d i c i a l p r o c e e d i n g s i n s t i g a t e d by r e s p o n d e n t s .   The

c o m p l a i n t a s k e d f o r damages i n e x c e s s of t h r e e m i l l i o n

dollars.

        Respondents f i l e d m o t i o n s t o d i s m i s s t h e s u i t b r o u g h t
by a p p e l l a n t and b r i e f s i n s u p p o r t of t h e motions.                     ~ppended

t o s e v e r a l of t h e b r i e f s were c o p i e s o f t h e motion f o r l e a v e

t o f i l e t h e c r i m i n a l i n f o r m a t i o n f i l e d a g a i n s t a p p e l l a n t and
t h e o r d e r of t h e D i s t r i c t C o u r t g r a n t i n g l e a v e t o f i l e t h e
criminal information.                  The D i s t r i c t C o u r t i n i t i a l l y d e n i e d
r e s p o n d e n t s ' motions t o d i s m i s s .       On f u r t h e r c o n s i d e r a t i o n ,

however, t h e c o u r t g r a n t e d t h e motions t o d i s m i s s based on

t h e f a c t t h a t t h e D i s t r i c t C o u r t had found p r o b a b l e c a u s e t o
a l l o w t h e c h a r g e s t o be f i l e d a g a i n s t a p p e l l a n t and t o have

t h e c a s e submitted t o t h e jury.                 Because of t h i s j u d i c i a l

f i n d i n g of p r o b a b l e c a u s e , t h e c o u r t found one of t h e e l e -

ments of a c l a i m f o r m a l i c i o u s p r o s e c u t i o n , want of p r o b a b l e

c a u s e f o r t h e f i l i n g of t h e a l l e g e d m a l i c i o u s l y p r o s e c u t e d

a c t i o n , w a s n o t p r e s e n t , a n d , t h e r e f o r e , a c a u s e of a c t i o n
f o r malicious prosecution d i d not e x i s t .

        A f t e r e n t r y of t h e o r d e r g r a n t i n g r e s p o n d e n t s ' motions
t o dismiss, a p p e l l a n t p e t i t i o n e d t h e D i s t r i c t Court t o g r a n t

t h e p a r t i e s a n o p p o r t u n i t y t o p r e s e n t o r a l argument on t h e
motions t o dismiss.             The D i s t r i c t C o u r t g r a n t e d t h e o r a l
argument.         A f t e r t h e hearing t h e c o u r t issued an order

leaving i t s p r i o r o r d e r g r a n t i n g t h e respondents' motions t o

dismiss i n e f f e c t .        This appeal followed.
        A p p e l l a n t r a i s e s t h e f o l l o w i n g i s s u e s on a p p e a l :

        1.     Did t h e D i s t r i c t C o u r t err i n f i n d i n g t h a t t h e
d e t e r m i n a t i o n of t h e e x i s t e n c e of p r o b a b l e c a u s e t o f i l e t h e

c r i m i n a l c h a r g e s a g a i n s t a p p e l l a n t i n t h e c r i m i n a l proceed-

i n g s b r o u g h t a g a i n s t him p r e c l u d e s a s u b s e q u e n t c i v i l a c t i o n
f o r malicious prosecution?
        2.     Did t h e D i s t r i c t C o u r t e r r i n c o n s i d e r i n g matters

o u t s i d e t h e p l e a d i n g s i n g r a n t i n g r e s p o n d e n t s ' motions t o
dismiss without providing a hearing before granting t h e
motions?
        I t i s w e l l s e t t l e d t h a t a j u d i c i a l d e t e r m i n a t i o n of

probable cause t o hold a p a r t y answerable t o c r i m i n a l charges

d o e s n o t p r e c l u d e t h e p a r t y from s u b s e q u e n t l y b r i n g i n g s u i t
for malicious prosecution.    While the fact the party was
held to answer the criminal charge is considered prima facie

or presumptive evidence of the existence of probable cause,
it is not considered conclusive proof of probable cause to
initiate the criminal action.   De La Riva v. Owl Drug Co.
(1967), 253 Cal. App. 2d 593, 61 Cal. Rptr. 291, 293; Willis v.
Gurry (1954), 331 Mass. 19, 116 N.E.2d 689, 690; Foster v.
Banks (1931), 112 Cal. App. 622, 297 P. 106, 107; Annot., 68
A.L.R. 2d 1168 (1959).
     The trial court here held that the prior determination
of probable cause to bring the criminal charges against
appellant was conclusive on the probable cause issue in the
malicious prosecution case.   It then dismissed appellant's
suit because, with the conclusive determination of probable
cause for the bringing of the criminal action, it would have
been impossible as a matter of law for appellant to prove an
essential element of a malicious prosecution cause of action.
Under the above rule, this decision by the trial court was
error.
     The decision by the judge in the criminal proceedings
that probable cause existed to hold appellant on the crimi-
nal charges and submit the case to the jury is not conclu-
sive on the probable cause issue in the malicious prosecu-
tion case.   It is not, therefore, impossible as a matter of
law for appellant to prove the lack of probable cause ele-
ment of a cause of action for malicious prosecution, and his

case should not have been dismissed on that basis.   There-
fore, the decision of the District Court is reversed and the
case remanded for such further proceedings as are necessary
to decide the merits of appellant's claim.
          Having r e v e r s e d and remanded t h i s c a s e on t h e f i r s t

i s s u e r a i s e d by a p p e l l a n t , i t i s u n n e c e s s a r y t o comment on

 t h e second i s s u e r a i s e d .            W e d o , however,      f e e l i t would b e

h e l p f u l i n u l t i m a t e l y d e c i d i n g t h e c a s e t o make one a d d i -

t i o n a l note.

         Although i t i s u n i v e r s a l l y h e l d t h a t a p r i o r determina-

t i o n o f p r o b a b l e c a u s e c o n s t i t u t e s prima f a c i e e v i d e n c e o r

presumptive evidence of probable cause a t a subsequent

m a l i c i o u s p r o s e c u t i o n p r o c e e d i n g , t h e r e i s a s p l i t o f au-

t h o r i t y a s t o t h e quantum o f proof n e c e s s a r y t o overcome t h e

presumption.             Annot.,        68 A.L.R.2d       a t 1170.        Some j u r i s d i c -

t i o n s r e q u i r e t h e showing o f f r a u d , p e r j u r y , o r o t h e r undue

means i n o b t a i n i n g t h e o r i g i n a l d e t e r m i n a t i o n t h a t p r o b a b l e

c a u s e e x i s t e d t o overcome t h e e f f e c t of t h e prima f a c i e o r

p r e s u m p t i v e e v i d e n c e o f p r o b a b l e c a u s e e s t a b l i s h e d by t h e

p r i o r j u d i c i a l d e t e r m i n a t i o n of probable cause.                 See, f o r

example, Lee v . C i t y o f Mount Vernon ( 1 9 7 9 ) , 68                         A     .A.D.2d

902, 4 1 4 N.Y.S.2d 215, 217; Rodgers v . W.                T. G r a n t Company
      +&
       , '
         \
( F l a . 1 9 7 6 ) , 326 So. 2d 57, 64; Annot.,                    68 A.L.R.2d           a t 1190.

O t h e r j u r i s d i c t i o n s o n l y r e q u i r e a showing of l a c k o f p r o b a b l e

c a u s e by a p r e p o n d e r a n c e o f t h e e v i d e n c e t o overcome t h e

p r e s u m p t i o n o f t h e e x i s t e n c e of p r o b a b l e c a u s e r a i s e d by a

determination of probable cause i n a p r i o r proceeding.                                     See,

f o r example, Zalewski v. G a l l a g h e r ( 1 9 7 7 ) , 150 N.J.Super.

360, 375 A.2d 1195, 1200; Lampos v . B a z a r , I n c .                           ( 1 9 7 4 ) , 270
Or. 256, 527 P.2d 376, 383; Annot.,                       68 A.L.R.2d          a t 1173.

         The l a t t e r r u l e h a s been a d o p t e d i n t h e n u m e r i c a l

m a j o r i t y of j u r i s d i c t i o n s .    W e a l s o f e e l t h a t it i s the

b e t t e r reasoned p o s i t i o n as it i s c o n s i s t e n t w i t h o u r s t a t u t e s

s t a t i n g a p r e s u m p t i o n which i s n o t deemed c o n c l u s i v e c a n b e
c o n t r o v e r t e d by o t h e r e v i d e n c e and s e t t i n g t h e normal s t a n d a r d

of proof i n c i v i l c a s e s a s t h e preponderance of t h e e v i d e n c e .

S e e s e c t i o n 26-1-602,        MCA;     s e c t i o n 26-1-403(1),          MCA.      W see
                                                                                             e

no r e a s o n t o impose a h i g h e r burden o f proof t o overcome t h e

presumption here than i n o t h e r s i t u a t i o n s .

        Therefore, w e adopt t h e majority p o s i t i o n .                      A plaintiff

i n a m a l i c i o u s p r o s e c u t i o n a c t i o n c a n overcome t h e presumption

of p r o b a b l e c a u s e r a i s e d by a d e t e r m i n a t i o n of p r o b a b l e

c a u s e t o h o l d t h e p l a i n t i f f i n a c r i m i n a l p r o c e e d i n g by

showing by a preponderance o f t h e e v i d e n c e t h a t t h e r e was no

probable cause f o r f i l i n g t h e o r i g i n a l criminal action.

        Thus, s h o u l d t h i s c a s e proceed t o t r i a l , r e s p o n d e n t s

may i n t r o d u c e e v i d e n c e o f t h e r u l i n g of t h e D i s t r i c t C o u r t

t h a t p r o b a b l e c a u s e e x i s t e d t o h o l d a p p e l l a n t on t h e c r i m i -

n a l c h a r g e s b r o u g h t a g a i n s t him.      T h i s w i l l be prima f a c i e

o r p r e s u m p t i v e e v i d e n c e o f t h e e x i s t e n c e of p r o b a b l e c a u s e .

A p p e l l a n t c a n , however, overcome t h i s presumption by showing

by a preponderance o f t h e e v i d e n c e t h a t p r o b a b l e c a u s e t o

f i l e the criminal action did not exist.

        Reversed and remanded.




W concur:
 e




        Chief J u s t i c e